We think the appeal cannot be sustained consistently withHamilton v. Court of Probate of North Providence, 9 R.I. 204. In that case the court held that, in a proceeding like this, the intended ward, being a person of full age, is the only person entitled to notice, his wife or children not being interested parties. The rule is, that only parties can appeal. Our attention is drawn to the language of the statute giving appeals in probate proceedings, Pub. Stat. R.I. cap. 181, § 1. The language is, "any person aggrieved by any order, determination, or decree of any court of probate may . . . appeal therefrom." The contention is, that to entitle a person to appeal it is not necessary that he should be a party, but that it is enough that he is aggrieved. We think, however, that in contemplation of law, a person cannot be deemed to be aggrieved by a judgment in a proceeding in which he is not interested. Veazie Bank v. Young, 53 Me. 555; Labar v.Nichols, 23 Mich. 310. This appeal should be dismissed as not lawfully taken.